In this case the court found that plaintiff was entitled to a judgment' for the full amount claimed. The suit was upon a promissory note 'and the question before the court upon the entry of the judgment was as to the rate of interest to be awarded plaintiff. The promissory note in question read as follows:
“6,800.00 'Cincinnati, 0., June 27th, 1898.
“Six months after date we promise to pay to the order of Mrs. Mary Barr Pugh sixty-eight hundred dollars, provided that from time to time before maturity the maker hereof may at its own option make payment on account of this note of such sum or sums as it shall think fit'.
“Value received with interest at the rate of four per cent.
“The City and Suburban B. A. & L. Co.,
“By J. F. Winslow, Treas.”
Plaintiff claimed that he was entitled to four per cent, interest up to the maturity of the note and thereafter at the rate of six per cent., and that the judgment of the court should bear six per cent, interest. Defendant claimed that interest should be calculated only at four per cent', for the entire time and that the judgment likewise should bear only four per cent, interest.
The following per curiam opinion was filed, viz.:
“According to the provisions of Section 3180, R. S. Ohio, as construed in Sutton v. Kautzman, 8 American Law Record, 657; Hydraulic Co. v. Chatfield, 38 O. S., 575, at page 577, and Truffle v. Ohio Life Insurance Company, 2 Disney, 121, the plaintiff is entitled to but four (4) per cent, on the note in question from the date of maturity thereof until the rendition of judgment and but four per cent, on the judgment until the same is paid.”